DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 05 JANUARY 2021, with respect to the previous art rejections and the double patenting rejection have been fully considered and are persuasive.  The previous art rejections and the double patenting has been withdrawn. 
In the previous Office Action, the Examiner has indicated that Claims 2, 7, 15, 16 and 18 are allowable if rewritten in independent form. 
Applicant has amended Claim 1 and 12 to include the language previously presented in Claim 2 and 18, respectively.  Since the Applicant has amended Claim 1 to included allowable subject matter and limitations that were originally not included in the double patenting rejection, this rejection has been withdrawn.  
Status of Claims
Current pending claims are Claims 1, 3-17, 19 and 20. Claims 2 and 18 have been cancelled. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
As previously indicated by the Final Office Action, while filters are known in the art, the prior art is silent in regards to any sort of bubble point associated with the filter for the allowance of liquid, but not gas through the filter. 
In addition, while capillary stops are known in the art, capillary stops in cartridges, with a specific pressure range for allowing a sample to pass is not found or suggested in the prior art.  The Examiner has updated the search and upon further search and consideration, the Examiner is unable to provide a new rejection that would either teach or suggest the claimed invention.  
The invention directed towards a cartridge comprising: a cartridge body defining a capless sample well port configured to receive a sample material and a fluidic channel in fluid communication with the capless sample well port; a filter positioned between the capless sample well port and the fluidic channel, wherein the filter defines a bubble point of less than or equal to 4,00OPa; a fluid reservoir, wherein the fluidic channel extends between the capless sample well port and the fluid reservoir; and a fluid drive port in fluid communication with the fluidic channel, wherein the fluid drive port is configured to be operably connected to a pressure source such that a pressure is applied within the fluidic channel to direct the sample material towards the fluid reservoir and a method of using the cartridge is not found or suggested in the prior art or upon further searching by the Examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM